


110 HCON 240 IH: Commending the Alaska Army National Guard

U.S. House of Representatives
2007-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 240
		IN THE HOUSE OF REPRESENTATIVES
		
			October 24, 2007
			Mr. Young of Alaska
			 (for himself, Mr. Ortiz,
			 Mr. Walz of Minnesota,
			 Mr. Brady of Pennsylvania,
			 Mrs. Christensen,
			 Mr. Abercrombie, and
			 Ms. Bordallo) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Commending the Alaska Army National Guard
		  for its service to the State of Alaska and the citizens of the United
		  States.
	
	
		Whereas the 3rd Battalion, 297th Infantry of the Alaska
			 Army National Guard deployment of almost 600 Alaskans was the largest
			 deployment of the Alaska National Guard since World War II;
		Whereas the Alaskans of the 3rd Battalion, 297th Infantry
			 came from 80 different communities across Alaska;
		Whereas the 3rd Battalion, 297th Infantry included 75
			 soldiers from New York, Mississippi, Illinois, Georgia and Puerto Rico;
		Whereas the 586 soldiers of the 3rd Battalion, 297th
			 Infantry were mobilized in July of 2006 and deployed to Camp Shelby,
			 Mississippi;
		Whereas the 3rd Battalion, 297th Infantry was deployed to
			 Camp Navstar and Camp Buehring in Northern Kuwait;
		Whereas the 3rd Battalion, 297th Infantry courageously
			 performed route and perimeter security missions, mounted combat patrols and
			 inspections and searches of vehicles going into Iraq from Kuwait, among other
			 assignments;
		Whereas the 3rd Battalion, 297th Infantry, over the course
			 of 15 months in Kuwait and Iraq, inspected and searched over 30,000
			 semi-trucks;
		Whereas the 3rd Battalion, 297th Infantry designed all
			 force protection plans in northern Kuwait;
		Whereas the families of the members of the 3rd Battalion,
			 297th Infantry have provided unwavering support while waiting patiently for
			 their loved ones to return;
		Whereas the employers of members and family members of the
			 3rd Battalion, 297th Infantry have displayed patriotism over profit, by keeping
			 positions saved for the returning soldiers and supporting the families during
			 the difficult days of this long deployment, and these employers are great
			 corporate citizens through their support of members of the Armed Forces and
			 their family members;
		Whereas the 3rd Battalion, 297th Infantry has performed
			 admirably and courageously; gaining the gratitude and respect of Alaskans and
			 all Americans; and
		Whereas members of the 3rd Battalion, 297th Infantry
			 received 7 Bronze Stars, 23 Meritorious Service Medals, 142 Army Commendations
			 and more than 200 Army Achievement Medals for their outstanding service: Now,
			 therefore, be it
		
	
		That Congress—
			(1)commends the 3rd Battalion, 297th Infantry
			 of the Alaska Army National Guard upon its completion of deployment and brave
			 service to the Commonwealth of Alaska and the citizens of the United States;
			 and
			(2)directs the Clerk of the House of
			 Representatives to transmit a copy of this resolution to the Adjutant General
			 of the Alaska National Guard for appropriate display.
			
